To. compel respondent to vacate an order allowing an appeal.
Granted November 11, 1891, with costs.
After the granting of the writ in the preceding case, a second *185application was made to the circuit judge to grant leave to appeal, and the court made an order to show cause and ordered service upon the attorney who appeared for relator in Justice Court, relying upon Act No. 73, Public Acts 1891. Relator’s contention was, that said act did not take effect until October, 1891, and has no application to a judgment rendered nearly a year before that time.